     Case 3:21-cv-00045-APG-WGC Document 16 Filed 01/22/21 Page 1 of 5



1     LEIGH T. GODDARD (NV Bar No. 6315)
      LAURA R. JACOBSEN (NV Bar No. 13699)
2     JANE SUSSKIND (NV Bar No. 15099)
      McDONALD CARANO LLP
3     100 W. Liberty St., Tenth Floor
      Reno, Nevada 89501
4     Telephone: (775) 788-2000
      lgoddard@mcdonaldcarano.com
5     ljacobsen@mcdonaldcarano.com
      jsusskind@mcdonaldcarano.com
6     Attorneys for Plaintiff R.F. MacDonald Co.
      and Cleaver-Brooks, Inc.
7

8     SALLY A. PIEFER (WI Bar No. 1023257)
      Admitted Pro Hac Vice
9     LINDNER & MARSACK, S.C.
      411 E. Wisconsin Ave., Suite 1800
10    Milwaukee, WI 53202
      Telephone: (414) 273-3910
11    spiefer@lindner-marsack.com
      Attorneys for Plaintiff Cleaver-Brooks, Inc.
12

13                               UNITED STATES DISTRICT COURT

14                                         DISTRICT OF NEVADA

15                                                   *****

16     R.F. MACDONALD CO., and                         Case. No. 3:21-CV-00045-APG-WGC
       CLEAVER-BROOKS, INC.,
17                                                     PLAINTIFFS’ MOTION FOR LEAVE TO
                             Plaintiffs,               SEAL CERTAIN EXHIBITS ATTACHED
18                                                     TO PLAINTIFFS’ MOTION FOR
       v.                                              TEMPORARY RESTRAINING ORDER
19                                                     AND/OR PRELIMINARY INJUNCTION
       SIERRA BOILER SERVICE, INC., PYRO
20     COMBUSTION AND CONTROLS, INC.,
       CANDICE GEORGE, THOMAS WILEY,
21     and GARY PFIZENMAYER,

22                            Defendants.

23

24

25

26

27

28
     Case 3:21-cv-00045-APG-WGC Document 16 Filed 01/22/21 Page 2 of 5



1                                            INTRODUCTION

2            Pursuant to Local Rule IA 10-5, Plaintiffs R.F. MacDonald Co. (“MacDonald”) and

3     Cleaver-Brooks, Inc. (“Cleaver-Brooks”) (together, “Plaintiffs”) hereby move for permission to

4     seal certain exhibits attached to Plaintiffs’ Motions for Temporary Restraining Order and/or

5     Preliminary Injunction (ECF Nos. 3, 4) (the “Motions”). These exhibits are identified in the

6     Motions as Exhibits 5, 6, 7, 8, and 11. Each has been submitted in paper form to Chambers

7     pursuant to Local Rule IC 2-2(g) and LR IA 10-3(j), and served on the Defendants in accordance

8     with LR 4-1(c)(4).

9            Plaintiffs respectfully submit that this Motion for Leave to File Under Seal should be

10    granted by this Court as the exhibits identified below each contain confidential and proprietary

11    trade secret information that would be highly valuable to competitors of Plaintiffs and would

12    greatly diminish the value of such information to Plaintiffs should it become available to the

13    public. In addition, as the Motions each seek equitable relief necessary to prohibit further

14    irreparable harm to Plaintiffs’ relationships with their customers, sealing of the exhibits is

15    necessary to prevent further damage to such relationships by virtue of disclosing their identities

16    in the public record.

17                                             ARGUMENT

18           “The court may, for good cause, issue an order . . . requiring that a trade secret or other

19    confidential research, development, or commercial information not be revealed or be revealed

20    only in a specified way.” Fed R. Civ. P. 26(c). While there is a presumption in favor of allowing

21    public access to court records, the presumption is overcome “when court records may be used to

22    . . . release trade secrets.” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir.

23    2006). Thus, in circumstances such as here where exhibits containing trade secrets or other

24    confidential business information would be released as part of the Court’s record, an order from

25    the Court sealing those documents is necessary. See Desert Palace, Inc. v. Michael, No. 2-16-

26    CV-00462-JAD-GWF, 2017 WL 376146, at *1 (D. Nev. Jan. 24, 2017) (granting a motion to seal

27    where the exhibits were “trade secrets or confidential proprietary information”).

28


                                                      2
     Case 3:21-cv-00045-APG-WGC Document 16 Filed 01/22/21 Page 3 of 5



1            Under Nevada and federal law, a trade secret is information whose value is derived from

2     not being generally known, or readily ascertainable, except by those who can obtain economic

3     value from its disclosure or use, and is reasonably maintained as secret. NRS 600A.030(5); 18

4     U.S.C. § 1836(3). Here, each of the identified exhibits identifies at least one of Plaintiffs’

5     customers by name, including one document that lists dozens of such customers and the

6     confidential information pertaining to each that Plaintiffs maintain was misappropriated by

7     Defendants. The confidentiality of this information is of the utmost value to Plaintiffs for two

8     reasons.

9            First, if confidential information pertaining to Plaintiffs’ customers is available to

10    competitors, those competitors could use that information to interfere with Plaintiffs’ client

11    relationships by unfairly competing for the customers’ business. Plaintiffs demonstrated in the

12    Motions that Defendants have already used misappropriated information to solicit business from

13    at least nine of MacDonald’s customers, many of which are also Cleaver-Brooks’ customers. As

14    a result, Plaintiffs have already suffered significant harm. Further, Plaintiffs’ relationships with

15    the customers listed in the exhibits are particularly vulnerable because confidential information

16    pertaining to them has been misappropriated. Placing this information in the public record will

17    serve only to place those relationships at further risk.

18           Second, Plaintiffs’ success relies on Plaintiffs’ robust relationships with their customers,

19    the goodwill inherent in those relationships, and the trust that customers have in Plaintiffs to

20    protect their confidential information. If Plaintiffs’ customer information is made public, it will

21    erode current and prospective customers’ trust that Plaintiffs can maintain the confidentiality of

22    customer information. It will also erode Plaintiffs’ established goodwill with those customers and

23    harm the very relationships that are at their most vulnerable. Thus, placing this information in the

24    public record will further undermine Plaintiffs’ ability to compete for the continued business of

25    its current customers and for the business of prospective customers. It is for these reasons that

26    Plaintiffs went to great lengths to keep such information confidential, such as securing customer

27    information with password protections and requiring that employees adhere to confidentiality

28    policies and agreements.


                                                        3
     Case 3:21-cv-00045-APG-WGC Document 16 Filed 01/22/21 Page 4 of 5



1               For these reasons, the identified exhibits contain trade secrets and should be filed under

2     seal, as they are confidential, economically valuable, and are maintained as confidential by

3     Plaintiffs. These exhibits are:

4      EXHIBIT                          DESCRIPTION                                   REDACTION
5

6           5          Screenshot of Defendants’ DropBox Account               Names of 24 Plaintiffs’
                       showing titles of files and folders contained           customers
7                      therein
            6          Table of documents and folders contained in             Names of 28 Plaintiffs’
8                      Defendants’ DropBox Account, with descriptions          customer
9           7          Email correspondence between Defendants and             Name of Plaintiffs’
                       Plaintiff’s customer                                    customer
10
            8          Internal MacDonald Sales Personnel Expense              Name of two Plaintiffs’
11                     Report                                                  customers and their contact
                                                                               persons
12
           11          Emails from Defendant Candice George’s                  Name of Plaintiffs’
13                     MacDonald email account to her email account            customer
                       with Defendant Sierra Boiler Service
14
                                               CONCLUSION
15
                For the foregoing reasons, Plaintiffs request that this Court grant it leave to file certain
16
      exhibits in Plaintiff’s’ Motion for Temporary Restraining Order and/or Preliminary Injunction
17
      (ECF Nos. 3, 4) under seal, consisting of Exhibits 5, 6, 7, 8, and 11.
18
      Dated: January 22, 2021                          McDONALD CARANO LLP
19

20
                                                       /s/ Laura Jacobsen
21                                                     Leigh T. Goddard (NV Bar No. 6315)
22                                                     Laura R. Jacobsen (NV Bar No. 13699)
                                                       Jane Susskind (NV Bar No. 15099)
23                                                     100 West Liberty Street | Tenth Floor
                                                       Reno, NV 89501
24                                                     (775) 788-2000
                                                       Attorneys for Plaintiffs R.F. MacDonald Co.
25                                                      and Cleaver-Brooks, Inc.
26

27

28


                                                          4
     Case 3:21-cv-00045-APG-WGC Document 16 Filed 01/22/21 Page 5 of 5



1                                     CERTIFICATE OF SERVICE

2            Pursuant to F.R.C.P. 5(b), I hereby certify that I am an employee of McDONALD

3     CARANO LLP and that on January 22, 2021, I certify that I was caused to be delivered in the

4     United States mail, enclosed in a sealed envelope, upon which first class postage was placed, a

5     true copy of Notice of Corrected Image addressed to the following individuals at their last

6     known address as follows:

7                    Thomas Wiley
                     331 Omni Drive
8                    Sparks, NV 89441

9                    Candice George
                     590 Slip Mine St.
10                   Wadsworth, NV 89442

11                   George Pfizenmayer
                     2969 S. Highland Drive
12                   Las Vegas, NV 89109

13                   Pyro Combustion and Controls, Inc.
                     c/o George Pfizenmayer
14                   2969 S. Highland Drive
                     Las Vegas, NV 89109
15
                     Sierra Boiler Services, Inc.
16                   George Pfizenmayer
                     2969 S. Highland Drive
17                   Las Vegas, NV 89109

18

19
                                                    /s/ Andrea Black
20                                                  Andrea Black

21

22

23

24

25

26

27

28


                                                      5
